—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Queens County (De Phillips, J.), dated September 8, 1994, which, after a hearing, awarded custody of the parties’ children to the mother and granted her leave to relocate to Connecticut.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
During the pendency of the instant appeal, the State of Con*413necticut entered a judgment of divorce upon the father’s default which awarded the care and custody of the children to the mother. As the issue of custody was disposed of by the Connecticut court, the instant appeal is academic. The matter does not warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). Copertino, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.